IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00070-CR

DONTRE HENDERSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 77th District Court
                              Freestone County, Texas
                             Trial Court No. 19-019-CR


                           MEMORANDUM OPINION


       Dontre Henderson attempts to appeal his conviction for delivery of a controlled

substance. The certificate of right to appeal indicates that this is a plea bargain case and

that Henderson waived his right to appeal. TEX. R. APP. P. 25.2(d). Moreover, it appears

that the notice of appeal is untimely. See TEX. R. APP. P. 26.2(a)(1). The sentence was

imposed on November 25, 2019, and Henderson filed his notice of appeal on February

19, 2020. Henderson’s notice of appeal is untimely.
       Notwithstanding that we are dismissing this appeal, Henderson may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Henderson desires to have the

opinion and judgment of this Court reviewed by filing a petition for discretionary review,

that petition must be filed in the Court of Criminal Appeals within 30 days after either

the day this Court’s judgment is rendered or the day the last timely motion for rehearing

is overruled by this Court. See TEX. R. APP. P. 68.2 (a).

       For the reasons stated, this appeal is dismissed.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed February 26, 2020
Do not publish
[CRPM]




Henderson v. State                                                                  Page 2